After argument, the court, TOWNSEND, District Judge, held that the language used on the postals was not of such a “threatening character” as to be within the first paragraph of the statute as to *641such language, but that the expression in the latter postal card “I see * * * you do not intend to pay any attention to * * * your agreements,” was obviously intended to reflect upon the character and conduct of the person addressed, and was therefore within the last paragraph of the statute. The demurrer was therefore overruled.